Case 3:21-cr-00280-WQH Document 9-2 Filed 02/17/21 PageID.36 Page 1 of 2




 1                                 FORFEITURE l\DDENDUM
 2\1         A.    Property Subject to Forfeiture.           As set forth in Paragraph

 3 7 of the Deferred Prosecution Agreement, Colas Djibouti agrees to
 4 forfeit $8,000,000 ("Subject Assets") to the United States.
 5           B.    Bases of Forfeiture.    Colas Djibouti acknowledges that the

 6 Subject Assets are subject to forfeiture as proceeds of criminal
 7 activity        pursuant   to   is   u.s.c.        § 98i(a) (i) (C)   and   28    u.s.c.

 8     §   246i(c), and as substitute assets for property otherwise subject

 9 to forfeiture pursuant to 2i U.S.C.            §   853(p) and 28 U.S.C.     §    246i(c).
10            C.   Consent To Forfeiture.         Colas Djibouti consents to the

11     immediate forfeiture of the Subject Assets upon the filing of the

12 Information and the Deferred Prosecution Agreement.                     Such consent
13 will be considered final and irrevocable as to Colas Djibouti's
14 interests in the Subject Assets.              Colas Djibouti agrees to take all

15 steps requested by the United States to pass clear title to the
16 Subject Assets to the United States.                 Colas Djibouti further agrees

17 to execute any document requested by the United States to facilitate
18 the forfeiture of the Subject Assets, including any substitute asset
19 wherever located, in an amount to fully satisfy the forfeiture.                     Colas

20     Djibouti further agrees not to contest or to assist any other person
21 or entity in contesting the forfeiture of the Subject Assets, and
22     Colas Djibouti specifically agrees to obtain from any party who has

23 an interest in the Subject Assets any consent forms required to
24 facilitate or complete the forfeiture of the Subject Assets.
25            D.   Forfeiture. Within one day of the filing of the Information

26 and the Deferred Prosecution Agreement,                   Colas Djibouti agrees to
27 remit $8,000,000, as directed by the U.S. Attorney's Office for the
28 Southern District of California.              The parties agree that any amounts
      Case 3:21-cr-00280-WQH Document 9-2 Filed 02/17/21 PageID.37 Page 2 of 2
T--




       1 \I forfeited pursuant to this Forfeiture Addendum shall be credited
       21Jagainst the amount of defendant's restitution obligation.

       3        E.      Waivers of Notice and Requirements.        In addition to its
       4llimmediate and irrevocable consent to the forfeiture of the Subject
       5\IAssets, Colas Djibouti waives the requirements of Federal Rules of
       6IICriminal Procedure 32.2 and 43(a) regarding notice of the forfeiture
       7 in the charging instrument, announcement of the forfeiture at a
       8 sentencing,      and incorporation of     the   forfeiture    in a   judgment.
       9 Defendant further waives the requirements of           18 U.S.C. § 983.

      10           F.   Waiver of Challenges and Appeal.    Colas Djibouti agrees to
      11 \lwaive any and all challenges,      in any manner,       without limitation,
      12\1 (including direct appeal, habeas corpus, or any other means) to any
      1311 forfeiture carried out in accordance with this Agreement.
      14           G.   Breach.   Failure of Colas Djibouti to fully and timely
      15 llcomply with any of the promises or obligations set forth in this
      16IIForfeiture Addendum will constitute an immediate, material breach of
      17\lthe Deferred Prosecution Agreement.
      18
           Il rhli-£EQ OCB. 9,JfLrJ
      19 \IDATED
                                                           I,
                                                         THIERRY
                                                                         ~
                                                         Chief E           Officer
      20                                                                   SARL
      21
      22
      23
      24
      25
      26
      27
      28
                                               2
